DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/23/2021 has been entered.
 
Response to Amendment
This Office Action is in response to applicant’s communication filed August 23, 2021 in response to PTO Office Action mailed May 21, 2021. The applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.
In response to last Office Action, claims 1, 5, 6, 16 and 17 have been amended. Claims 11-15 have been previously canceled. No claims have been added. As a result, claims 1-10, 16 and 17 remain pending in this application.


Response to Arguments
Applicant's arguments filed August 23, 2021 have been fully considered but they are not fully persuasive.
The Applicant argues that none of the cited references teach “magnetoresistance effect element capable of storing one of first data corresponding to an antiparallel state and second data corresponding to a parallel state, the magnetoresistance effect element including a first ferromagnetic layer, a second ferromagnetic layer, and a nonmagnetic layer interposed between the first ferromagnetic layer and the second ferromagnetic layer, the antiparallel state including a state in which a magnetization direction of the first ferromagnetic layer is antiparallel to a magnetization direction of the second ferromagnetic layer, and the parallel state including a state in which the magnetization direction of the first ferromagnetic layer is parallel to the magnetization direction of the second ferromagnetic layer”.
The Examiner respectfully disagrees with the fact. First, the Examiner would like to point out that during last Office Action, the Examiner noted that Lesartre teaches the memory array is a memristor array and cited several references to indicate that the memristor is a type of memory array that includes magnetoresistive memory (MRAM). The basic method of operation of MRAM includes use of MTJ element with parallel and antiparallel states by which the memory stores the data “0” and “1”. Since cited 
Tzoufras et al. (US 2020/0013456) teaches: par. [0003]: “An emerging non-volatile memory technology is Magnetoresistive Random Access Memory (MRAM). In MRAM devices, data can be stored in the magnetization orientation between ferromagnetic layers of a Magnetic Tunnel Junction (MTJ). The MTJ can include two magnetic layers and a magnetic tunnel barrier layer. One of the magnetic layers can have a fixed magnetic polarization, while the polarization of the other magnetic layer can switch between opposite directions. Typically, if the magnetic layers have the same magnetic polarization the MTJ cell will exhibit a relatively low resistance value corresponding to a `0` bit state; while if the magnetic polarization between the two magnetic layers is antiparallel the MTJ cell will exhibit a relatively high resistance value corresponding to a `1` bit state. Because the data is stored in the magnetization state, MRAM devices are non-volatile memory devices. The state of a MRAM cell can be read by applying a predetermined current through the cell and measuring the resulting voltage, or by applying a predetermined voltage across the cell and measuring the resulting current”.
Hu et al. (US 2017/0294575) teaches: par. [0025]: “A current passed down through the magnetic tunnel junction 120 makes the magnetic free layer 115 parallel to the magnetic pinned layer 105. On the other hand, a current passed up through the magnetic tunnel junction 120 makes the magnetic free layer 115 anti-parallel to the magnetic pinned layer 105. A smaller current (of either polarity) is used to read the The resistance is typically higher when the magnetizations are antiparallel (i.e., magnetic moments are pointing in opposite directions); the resistance is lower when the magnetizations are parallel, though this can be reversed, depending on the materials utilized”.
Sukegawa et al. (US 2021/0123991) teaches: par. [0003]: “A magnetic tunnel junction (MTJ element) including trilayers of a ferromagnetic layer/an insulator tunnel barrier layer (barrier layer)/a ferromagnetic layer has been practically used as a magnetic head for a hard disk and a nonvolatile magnetic random access memory (MRAM) so far. In an MRAM, MTJ elements are arranged in a two-dimensional matrix, and two magnetic layers that constitute each MTJ element are controlled to be parallel and antiparallel with each other in a current direction by using a technique called spin torque magnetization reversal, thereby generating a high-resistance state and a low-resistance state so as to perform memory operations”.
Similarly, Liu et al. (US 2020/0075668), par. [0002]; Jeong et al. (US 2019/0305040), par. [0004] and Kim et al. (US 2019/0304527), par. [0011] teach MRAM memory with MTJ element, which controls the direction of the current to parallel and anti-parallel state to perform memory operations.
Thus, it can be seen from some sample example references that the MRAM memory with MTJ element utilizes current directions to place the elements in parallel or anti-parallel states to perform the memory operations and since Lesartre and Jien teach use of MRAM memory, they inherently teach parallel and anti-parallel state of the 
Thus, the Applicant’s arguments are not persuasive and therefore the rejection of the claims is maintained and updated to address the amended limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lesartre et al. (US 2016/0342352) and further in view of Jien et al. (US 2017/0076796) and Hu et al. (US 2017/0294575).
As per claim 1, Lesartre teaches a semiconductor memory device (Lesartre: fig. 1, pars. [0001], [0038]) comprising: a memory cell [[a magnetoresistance effect element]] capable of storing one of first data having [[an antiparallel state]]/a high resistance state and second data having [[a parallel state]]/a low resistance state (Lesartre: par. [0012]: “bits in a low resistance or zero state…the number of high resistance bits”), [[the antiparallel state including a state in which a magnetization direction of the first ferromagnetic layer is antiparallel to a magnetization direction of the second ferromagnetic layer, and the parallel state including a state in which the magnetization direction of the first ferromagnetic layer is parallel to the magnetization direction of the second ferromagnetic layer]]; 
a storage area including the memory cells (Lesartre: par. [0038]); and a controller (Lesartre: fig. 1, item 104, par. [0027] the memory manager comprise a number of modules that performs the various functions for storing the data into memory array) configured to: read data from a physical address of the storage area in which non-inverted write data will be written; compare the read data and the non-inverted write data, and calculate a number n1 of bits which require to be rewritten so as to change stored data from the second data to first data when executing the writing of the non-inverted write data; compare the read data and an inverted write data which is acquired by inverting the non-inverted write data, and calculate a number n2 of bits which require to be rewritten so as to change the stored data from the second data to the first data when executing the writing of the non-inverted write data; compare the number n1 and the number n2 (Lesartre: fig. 6, par. [0068]: “The original data (624) is shown in binary format…The data (624) is shown as it may be received by the receive module”; par. [0069]: “the encoded data (626) may be an inversion of the original data (624)”; par. [0070]: “The select module may compare the original data (624) and the encoded data (626) with current memory state (628)…A write of the original data would result in 3 digits changing state…A write of encoded data (626) would result in…29 digits changing state. In order to reduce the number of digits changing state…the select module may select the original data (624) to be written to the array”).
Lesartre expressly fails to teach if n1 ≤ n2, write the non-inverted write data to the storage area; and if n1 > n2, write the inverted write data to the storage area. 
According to current disclosure page 11, lines 23-27: The low resistance state is defined as data “0” and the high resistance state is defined as data “1”. This is similar to the teachings of Lesartre. 
The current disclosure (page 14: lines 9-14) further assumes that the power consumption at a time of write to “1” data is greater than the power consumption at a time of write to “0” data. In contrast, Lesartre (par. [0012]) assumes that “A memory array, such as memristor array, may use more power if various bits are surrounded by bits in a low resistance, or zero state”. Thus, in case of Lesartre, the goal is to reduce number of zeros to be written and therefore increase number of ones and therefore increase the high resistance state. Opposite, in current disclosure, writing ones uses more power so the system tries to increase numbers of zeros and therefore tries to increase low resistance state. However, one having ordinary skill in the art would be able to understand the teachings and would write non-inverted write data as claimed if Lesartre were to assume that writing “1” would require more power than writing “0” similar to current disclosure. Since, the assumption of power consumption is opposite to the current disclosure, the writing of inverted or non-inverted data also becomes 
Lesartre teaches that memory is a memristor array but expressly fails to teach a magnetoresistance effect element capable of storing one of first data having a high resistance state and second data having a low resistance state, the magnetoresistance effect element including a first ferromagnetic layer, a second ferromagnetic layer, and a nonmagnetic layer interposed between the first ferromagnetic layer and the second ferromagnetic layer. Jien et al. (US 2017/0076796), par. [0005] teaches: the memristor memory includes phase change memory (PCM), resistive memory (ReRAM or RRAM) and Magnetoresistive memory (MRAM), and while these different types of memristor memories use different physics mechanisms to store data they are all configured to read "1" or "0" by distinguishing the resistance value of the memory element. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize MRAM as taught by Jien in the system Lesartre because MRAM memory is a next-generation non-volatile memory with high-speed operation and large capacity so as to improve the performance of the system.
Although, Lesartre and Jien expressly fail to teach a high resistance state is an antiparallel state and a low resistance state is a parallel state and the antiparallel state including a state in which a magnetization direction of the first ferromagnetic layer is antiparallel to a magnetization direction of the second ferromagnetic layer, and the parallel state including a state in which the magnetization direction of the first ferromagnetic layer is parallel to the magnetization direction of the second ferromagnetic layer. However as noted above with respect to response to argument section, MRAM memory devices uses MTJ elements and controls the direction of the element to place the elements in either parallel state or antiparallel state to perform the memory operations, Hu teaches par. [0025]: “A current passed down through the magnetic tunnel junction 120 makes the magnetic free layer 115 parallel to the magnetic pinned layer 105. On the other hand, a current passed up through the magnetic tunnel junction 120 makes the magnetic free layer 115 anti-parallel to the magnetic pinned layer 105. A smaller current (of either polarity) is used to read the resistance of the MRAM device 100 (i.e., the MTJ 120), which depends on the relative orientations of the magnetizations of the free and pinned layers. The resistance is typically higher when the magnetizations are antiparallel (i.e., magnetic moments are pointing in opposite directions); the resistance is lower when the magnetizations are parallel, though this can be reversed, depending on the materials utilized”.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place magnetoresistance element into parallel state or antiparallel state to perform memory operations as taught by Hu above.
As per claim 2, Lesartre teaches wherein the controller is configured: write first information, to the storage area when the non-inverted write data is written to the storage area; and write second information, to the storage area when the inverted write data is written to the storage area (Lesartre: par. [0049]: “Once a data version is selected to be stored, the method (300) may include indicating (block 308) in metadata single binary bit may represent the encoding used”).
As per claim 3, Lesartre teaches wherein the controller is configured to: output, when data read from the storage area includes the first information, the data read; and invert, when the data read from the storage area includes the second information, the data read, and output the inverted read data (Lesartre: par. [0051]: “The method (300) may include retrieving data from memory…For example, the method (300) may include reading the selected data version and metadata from the memory”; par. [0052]: “Once the selected data version and metadata is read, the method may include examining the metadata associated with the selected data version to determine the encoding used in storing the data”; par. [0053]: “Based on the metadata indicating the encoding used, the data version may be decoded…The decoded data may then be returned”; here as noted with respect to claim 2 above, a bit is used to indicate original data or encoded data is stored and based on that data is either inverted or original data is returned).
As per claim 5, Lesartre teach wherein power consumption required for writing of the first data to the magnetoresistance effect element is greater than power consumption required for writing of the second data to the magnetoresistance effect element (Here Lesartre assumes that power consumption required for the second data is greater than the first data, see Lesartre: par. [012]: “A memory array, such as memristor array, use more power…The data may be encoded to reduce power usage…data with low resistance pattern could be modified to have a high resistance pattern, which may reduce the power consumption”: par. [0030]: “Encoding the data based on the projected power consumption allows the select module (110) to reduce 
As per claim 16, Lesartre expressly fails to teach the semiconductor memory device of Claim 1, further comprising a comparison circuit configured to: compare the number n1 and the number n2; and if n1 ≤ n2, set a header of the non-inverted write data to the second data, and if n1 > n2, set a header of the inverted write data to the first data. However as explained with respect to claim 1, Lesartre teaches opposite of current claims because of the opposite assumptions to the current disclosure and therefore it would be readily apparent to one having ordinary skill in the art to write inverted or non-inverted data and set the bits and/or reset the bits according to inversion or non-inversion decision and indicate the header of the data as either inverted or non-inverted. 

4 is rejected under 35 U.S.C. 103 as being unpatentable over Lesartre et al. (US 2016/0342352) and Jien et al. (US 2017/0076796) as applied to claim 1 above, and further in view of Lee et al. (US 2008/0101131).
As per claim 4, Lesartre expressly fails to teach wherein the controller stops executing the writing of data to the storage area when data read from the magnetoresistive effect element is identical to the data to be written to the magnetoresistive effect element. Lee teaches comparing write data with already stored data and if they are identical not writing the data to the memory (Lee: fig. 3A, items S42, S44; par. [0027]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to skip writing of the identical data as taught by Lee in the system of Lesartre to reduce the current required to write the data (Lee: par. [0010]).

Claims 6-8, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (US 2013/0272078) and further in view of Examiner’s Official Notice and Hu et al. (US 2017/0294575).
As per claim 6, Nakanishi teaches a semiconductor memory device (Nakanishi: fig. 1) comprising: a memory element; a storage area including the resistance effect element (Nakanishi: fig. 1, item 230; par. [0002]); and
a controller (Nakanishi: fig. 1, item 100) configured to: calculate a number n1 of the first data (Nakanishi: par. [0073]: “the write processing unit 120 counts the number of bits of a specific value, such as, for example, “0”, from between binary values in the data”). Nakanishi teaches a process of writing either non-inverted write data or inverted (page 14: lines 9-14) further assumes that the power consumption at a time of write to “1” data is greater than the power consumption at a time of write to “0” data. Similarly one having ordinary skill in the would be able to determine what type of data (inverted or 
Nakanishi teaches different types of NVRAMs (including MRAM in par. [0002]) and also teaches that any type of NVRAM can be used with similar setting and resetting process (par. [0084]) and MRAM is similar in characteristics thus it would be obvious to one having ordinary skill in the art to use a magnetoresistive effect element capable of storing one of first data corresponding to a high resistance state and second data corresponding to a low resistance state, the magnetoresistance effect element including a first ferromagnetic layer, a second ferromagnetic layer, and a nonmagnetic laver interposed between the first ferromagnetic laver and the second ferromagnetic laver; a storage area including the magnetoresistance effect element, because MRAM memory is a next-generation non-volatile memory with high-speed operation and large capacity so as to improve the performance of the system.
Although, Nakanishi expressly fail to teach a high resistance state is an antiparallel state and a low resistance state is a parallel state and the antiparallel state including a state in which a magnetization direction of the first ferromagnetic layer is antiparallel to a magnetization direction of the second ferromagnetic layer, and the parallel state including a state in which the magnetization direction of the first ferromagnetic layer is parallel to the magnetization direction of the second ferromagnetic layer. However as noted above with respect to response to argument section, MRAM memory devices uses MTJ elements and controls the direction of the element to place the elements in either parallel state or antiparallel state to perform the memory operations, Hu teaches par. [0025]: “A current passed down through the magnetic tunnel junction 120 makes the magnetic free layer 115 parallel to the magnetic pinned layer 105. On the other hand, a current passed up through the magnetic tunnel junction 120 makes the magnetic free layer 115 anti-parallel to the magnetic pinned layer 105. A smaller current (of either polarity) is used to read the resistance of the MRAM device 100 (i.e., the MTJ 120), which depends on the relative orientations of the magnetizations of the free and pinned layers. The resistance is typically higher when the magnetizations are antiparallel (i.e., magnetic moments are pointing in opposite directions); the resistance is lower when the magnetizations are parallel, though this can be reversed, depending on the materials utilized”.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place magnetoresistance element into parallel state or antiparallel state to perform memory operations as taught by Hu above.
As per claim 7, Nakanishi teaches wherein the controller is configured to: write first information, to the storage area when the non-inverted write data is written to the storage area; and write second information, to the storage area when the inverted write data is written to the storage area (Nakanishi: fig. 3, decision bit; fig. 17, decision bit; par. [0105]).
As per claim 8, Nakanishi teaches wherein the controller is configured to: output, when data read from the storage area includes the first information, the data read; and invert, when the data read from the storage area includes the second information, the data read and output the inverted read data (Nakanishi: pars. [0118] – [0120]).
As per claim 10, Nakanishi teaches wherein power consumption required for writing of the first data to the magnetoresistive effect element is greater than power 
As per claim 17, Nakanishi teaches the semiconductor memory device of Claim 6, further comprising a comparison circuit configured to: compare the number n1 and the number n2; and if n1 ≤ n2, set a header of the non-inverted write data to the second data, and if n1 > n2, set a header of the inverted write data to the first data. As explained with respect to claim 6, Nakanishi teaches comparing n1 and n2 (see claim 6 above) and based on the comparison writes the inverted or non-inverted data which either sets the first information part/header/decision bit or a second information part/header/decision bit. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (US 2013/0272078) and Hu et al. (US 2017/0294575) as applied to claim 6 above, and further in view of Lee et al. (US 2008/0101131).
As per claim 9, Nakanishi expressly fails to teach wherein the controller stops executing the writing of data to the storage area when data read from the magnetoresistive effect element is identical to the data to be written to the magnetoresistive effect element. Lee teaches comparing write data with already stored data and if they are identical not writing the data to the memory (Lee: fig. 3A, items S42, S44; par. [0027]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to skip writing of the identical .

Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 37 C.F.R. § 1.75(d) (1) requires such support in the Specification for any new language added to the claims and 37 C.F.R. § 1.83(a) requires support be found in the Drawings for all claimed features.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

The cited prior arts not relied upon teach parallel and antiparallel states (please see response to argument section for detailed explanation).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536.  The examiner can normally be reached on Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


KAUSHIKKUMAR M. PATEL
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138